I concur with Justice Hunter in the conclusion that the motion for rehearing should be overruled, but in view of the question so ably pressed on the submission by counsel for the motion, I wish to add that, while inclined to agree with them in the contention that an agreement between a county clerk and an intending purchaser of school lands that the former should act as the agent of the latter, whereby such intending purchaser might obtain a preference or unfair advantage over others also desiring to purchase, would be void on the ground of public policy, yet no such case in my judgment is shown by the evidence in this case. W.B. Martin, the county clerk, testified *Page 432 
on this point as follows: "Lester made his application before me on December 29th, at about 10 o'clock a.m. He signed and swore to it at the time, but I did not put the date in and affix the jurat to it until after the mail came in that evening. I did not see Lester after the mail came in that evening. I mailed the same on the morning of the next day, the 30th. I went to the postoffice very early, and before the mail left, and gave the letter, together with other letters, to the postmaster, and told him I was especially anxious for them to leave on that mail. I saw Lester in Plainview late that evening, but not after the mail arrived."
Appellant Lester testified: "I made the application at Plainview; made the same and swore to it before him (W.B. Martin) on the 29th of December, 1897; made the same, as I recollect it, late in the evening of that date. I remained in Plainview that day until the mail came in; it arrived late that evening, about dusk. I don't remember now whether I saw the clerk after the mail came in that evening or not."
Appellee Elliott testified: "I came to Plainview on the 29th of December, 1897. I met Lester that evening going home from Plainview. He was about 6 miles from Plainview. I am sure it was the 29th when I met him."
J.S. Highsmith testified: "I was postmaster at Hale Center on December 30, 1897; the plaintiff made his applications for the land before me. I made them out and mailed them to Hon. A.J. Baker, at Austin. I put special delivery stamp on the letter. I made them about noon, and mailed them a short time after. The mail going the most direct route to Austin from Hale Center goes through Plainview. It leaves Hale Center in the evening and goes to Plainview that night. Next morning it goes from Plainview to Amarillo, thence to Fort Worth, thence to Austin, and the letter which I mailed for plaintiff at Hale Center on the 30th, going by direct mail route, should have reached Austin between 5 and 6 o'clock on the following Sunday morning, if nothing should happen to prevent it. I got Elliott's letter off on mail same day it was made. A letter leaving Plainview on the morning of the 30th, going by direct mail route, should have reached Austin at the same time in the morning of the day before, which would have been on Saturday."
This is the entire evidence upon which appellee can rest his contention. There is no other evidence from which to infer that the clerk agreed to act as appellant's agent, or that the clerk's act in mailing the letter containing his application, etc., was other than a friendly act that could lawfully be performed.
Appellee testifies that he went to Plainview on the same evening appellant made his application, and there is not the slightest effort to show that the clerk refused him any information, or that in any way the clerk's act gave appellant an advantage, and the proof shows both applications arrived in Austin on the same day and evidently by the same mail. The Commissioner, under date of October 19, 1898, wrote appellant that no application was ahead of his, assigning other reasons why *Page 433 
the award was made to Lester. If the two applications arrived at the same time, a fair discretion in the Commissioner to determine to whom the award shall be made, it seems to me, must be conceded to exist. At all events, no such evidence of agreement or agency exists as, in my judgment, is sufficient to bring this case within the principle of law contended for in behalf of appellee. The case was evidently tried on no such issue. The invalidity of Lester's file as held by the trial court rests alone on the fact that his application was sworn to a few hours before the clerk received the written notification of the classification and appraisement from the Commissioner.
In the foregoing conclusions Justice Hunter concurs, but the writer wishes to add that in view of the fact that the law takes no notice of parts of a day, and of the further fact that Lester's affidavit was true at all times involved, I felt on the original hearing, and remain of the opinion, that the mere circumstance that Lester, in the way of preparation, made his application a few hours before receipt of the notice by the clerk ought not to invalidate it, though it might be otherwise if the application and affidavit had been made a day, week, or month before. In other words I feel unwilling to be understood as having agreed on the original submission, or as now agreeing, that it is under all circumstances immaterial when the application is made, provided only, as stated in the original opinion, the statements therein are true at the time the land is placed on the market. I think the language in the original opinion to this effect is to be limited to the very case here made. As so limited I agree thereto, and join in the conclusion that the motion for rehearing should be overruled.
Overruled.
Writ of error refused.
Stephens, Associate Justice, did not sit in this case.